Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takizawa 20060057467.
Takizawa 20060057467 in example 1 describes the construction and use of compositions 101-106 for holographic recording, including mixing the components, coating them on a glass substrate and providing a TAC film as a covering substrate, exposing the resulting laminates to a YAG laser to record high diffraction efficiency holograms. Composition 102 includes sensitizing dye D-118 (cyanine), N-methylphenothiazine (ED-1), photoreactive compound R-4), initiator (I-2), chain transfer agent (MBO), polymerizable LC (LC-22, monomer), and polymeric binder 2Cl2 on page 36) or  D-107 (ferrocene page 38) [0374]. Useful dyes disclosed include phenothiazine dye D-76, phenoxazine dye D-77,  phenoazine dye D-78, aromatic dyes D-84 to D-87, Iridium tris(phenylpyridine) D-95.  Useful electron donors include carbazoles, phenoxazines, phenothiazines (including phenylphenothiazine), phenazine, anthracenes, Ru bis pyridine complexes, metallocenes and the like [0331]. Useful chains transfer agents including acylthiohydroxamates is disclosed [0335-0337]. Useful binders are disclosed including polyurethanes [0321-0326]. 
	The N-methylphenothiazine (ED-1), photoinitiator (I-2) and cyanine dye (D-118) all are photocatalysts within the scope of the invention.  N-methylphenothiazine is a phenothiazine (claim 7) and is inherently an ATRP catalysts (see instant specification at [0005]. The chain transfer agent MBO controls the polydispersity.
Claims 1-7,14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takizawa 20040245432.
Takizawa 20040245432 in example 2 describes the construction and use of compositions 101-110 for holographic recording, including mixing the components, coating them on a glass substrate and providing a PET film as a covering substrate, exposing the resulting laminates to a Ti-sapphire laser to record high diffraction efficiency holograms. Composition 101 includes sensitizing dye D-77 (cyanine), N-methylphenothiazine (ED-1), initiator (I-54), chain transfer agent (MBO, I-57), acrylate monomer (M-1), and polymeric binder CAB [0786-0807].  Example 1 describes the construction and use of compositions 101-105 for holographic recording, including mixing the components, coating them on a glass substrate and providing a second glass 2Cl2 D-0195.  Useful free radically polymerizable compounds include styrenes [0672], acrylates [0672,0677], vinyl compounds [0678] and the like [0659-0678]. Other useful free radical photoinitiators include polyhalogen compounds [0429] and metal arene complexes [0448], Useful binders include acrylates, vinyl polymers, epoxies, polyurethanes, cellulosics and the like [0705-0707].  Useful electron donors include phenylphenothiazine A-3 (page 50). Useful electron donors include carbazoles, phenoxazines, phenothiazines (including phenylphenothiazine), phenazine, anthracenes, Ru bis pyridine complexes, metallocenes and the like [0656-0657]. 
The N-methylphenothiazine (ED-1), photoinitiator (I-2) and cyanine dye (D-118) all are photocatalysts within the scope of the invention.  N-methylphenothiazine is a phenothiazine (claim 7) and is inherently an ATRP catalysts (see instant specification at [0005]. The chain transfer agent MBO controls the polydispersity.
Claims 1-7,10-12,14-16 and 18-19  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takizawa et al. 20050221198.
Takizawa et al. 20050221198 teaches in example 1, holographic compositions including photoinitiator I-2, chain transfer agent MBO, phenoxyethyl acrylate (POEA, monomer), 2(PF6)2 , page 11} or S-49 (Ru complex, page 11) . These are dissolved in a solvent, coated upon a glass plate substrate and covered with a TAC upper substrate.  These were then exposed using a YAG laser to record holograms [0280-0286].  The use of other dyes is disclosed as having the same effect, including S-90 [0287]. Other useful sensitizing dyes are disclosed including S-27, S-82, S-90 to S-92 (pages 10-14). Useful electron donors include N-phenylphenothiazine (A-3) and a carbazole derivative A-7 [0282-0284]. The use of chain transfer agents is disclosed at [0265,0270,0283]
The Ru complexes, ferrocene and photoinitiator (I-2) are all photocatalysts within the scope of the invention.  The Ru complexes S-26 and S-49, are inherently RAFT photocatalysts (see prepub of the instant application at [0006]. The chain transfer agent MBO controls the polydispersity.
Claims 1-8,10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takizawa et al. 20060194122.
Takizawa et al. 20060194122 teaches in example 1, holographic compositions including a urethane polymer formed in situ by the reaction of isocyanates and polypropyleneoxide triol (polyol), which in composition 103 has been combined with photoinitiator I-5, Dye precursor L-2, Dye S-75 and electron donor A-1  (N-methylphenothiazine).  These are dissolved in a solvent, coated upon a glass plate substrate and covered with a TAC upper substrate.  These were then exposed using a YAG laser to record holograms [0346-0366].  Example 2 (sample 201) was formed similarly, but added Dye S-92 (cyanine dye), N-methylphenothiazine (A-1), photoinitiator I-5, dye precursor L-2, and monomer M-1  to the urethane polymer formed in situ by the reaction of isocyanates and polypropyleneoxide triol (polyol). The compositions in table 3 
The N-methylphenothiazine (A-1), Dye S-92 and photoinitiator (I-5) all are photocatalysts within the scope of the invention.  N-methylphenothiazine is a phenothiazine (claim 7) and is inherently an ATRP catalyst (see instant specification at [0005]. The chain transfer agent MBO controls the polydispersity. The specific disclosure of the replacement of A-1 with A-3 (N-phenylphenothiazine) is considered anticipatory for claim 8 as one reading the text immediately envisions that embodiment.
Claims 1-8,14-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takizawa et al. JP 2006078821.
Takizawa et al. JP 2006078821 (machine translation attached) teaches in example 1, holographic compositions including photoinitiator I-2, chain transfer agent MBO, phenoxyethyl acrylate (POEA, monomer), cellulose acetate butyrate (binder polymer), sensitizing dye S-31 (cyanine dye, page 27)  together with N-methylphenothiazine.  These are dissolved in a solvent, coated upon a glass plate substrate and covered with a TAC upper substrate.  These were then exposed using a YAG laser to record holograms [0208-0213].  The use of other sensitizing dyes 
The N-methylphenothiazine (ED-1), photoinitiator (I-2) and cyanine dye (S-31) all are photocatalysts within the scope of the invention.  N-methylphenothiazine is a phenothiazine (claim 7) and is inherently an ATRP catalysts (see instant specification at [0005]. The chain transfer agent MBO controls the polydispersity. The specific disclosure of the replacement of ED-1 with ED-26 (N-phenylphenothiazine) is considered anticipatory for claim 8 as one reading the text immediately envisions that embodiment.
Claims  1-7,10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Takizawa et al. 20050221198
It would have been obvious to one skilled in the art to modify the cited examples of Takizawa et al. 20050221198 by replacing the Ru complex sensitizing dye used with sensitizing dye S-90 (Ir(phenylpyridinyl)3) or S-27 (Ru(BPY)3Cl2) with a reasonable expectation of success in forming a photosensitive laminate and upon using the disclosed exposure,  a hologram.

Claims  1-8,10-16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Takizawa et al. 20060194122.
It would have been obvious to one skilled in the art to modify the cited examples of Takizawa et al. 20050221198 by replacing the sensitizing dye used with sensitizing dye S-76 (Ir(phenylpyridinyl)3), S-60 (phenthiazine), S-61 (phenoxazine),  or S-62 (phenazine) with a reasonable expectation of success in forming a photosensitive laminate and upon using the disclosed exposure,  a hologram.
Alternatively, or further, it would have been obvious to one skilled in the art to modify the cited examples of Takizawa et al. 20050221198 by replacing the monomer used with other acrylate or vinyl monomers disclosed with a reasonable expectation of success in forming a photosensitive laminate and upon using the disclosed exposure,  a hologram.
Claims  1-8,10-12,14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Takizawa et al. JP 2006078821.
It would have been obvious to one skilled in the art to modify the cited examples of Takizawa et al. JP 2006078821 by replacing the sensitizing dye used with sensitizing dye S-76 (Ir(phenylpyridinyl)3), S-60 (phenthiazine), S-61 (phenoxazine),  or S-62 (phenazine) with a reasonable expectation of success in forming a photosensitive laminate and upon using the disclosed exposure,  a hologram.
Alternatively, or further, it would have been obvious to one skilled in the art to modify the cited examples of Takizawa et al. JP 2006078821 by replacing the monomer used with other acrylate or vinyl monomers disclosed with a reasonable expectation of success in forming a photosensitive laminate and upon using the disclosed exposure,  a hologram.
.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. JP 2006078821, in view of Satou et al. 20090087753 and Sasao et al. 20070231744.
Satou et al. 20090087753 teaches the use of various chain transfer agents to holographic recording compositions which adjust the degrees of polymerization, including alkyl halides such as carbon tetrachloride and carbon tetrabromide and cumyl dithiobenzoate [0083].  The use of various monomers including vinyl monomers, acrylonitrile, butadiene, isoprene and (meth)acrylamide is disclosed [0052]
	Sasao et al. 20070231744 evidences that dithiobenzoate compounds are recognized as thiocarbonylthio compounds in the holographic art [0058]. These inhibit polymerization and are RAFT chain transfer agents [0032-0033]
	It would have been obvious to modify the compositions exemplified or rendered obvious by Takizawa et al. JP 2006078821 by replacing the MBO chain transfer agent with other chain transfer agents, known to be useful in the holographic arts such as carbon tetrachloride, carbon tetrabromide or cumyl dithiobenzoate taught by Satou et al. 20090087753 at [0083], noting that Sasao et al. 20070231744 evidences that dithiobenzoate compounds are recognized as thiocarbonylthio compounds in the holographic art [0058] and/or it would have been obvious to add other monomers known to be useful in the holographic arts, such as the vinyl monomers, acrylonitrile, butadiene, isoprene and (meth)acrylamide  disclosed at [0052] of Satou et al. 20090087753.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. 20060194122, in view of Satou et al. 20090087753 and Sasao et al. 20070231744.
It would have been obvious to modify the compositions exemplified or rendered obvious by Takizawa et al. 20060194122 by adding a chain transfer agent as taught at [0281,0288,0289] selected from those known to be useful in the holographic arts such as carbon tetrachloride, .
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. 20050221198, in view of Satou et al. 20090087753 and Sasao et al. 20070231744.
It would have been obvious to modify the compositions exemplified or rendered obvious by Takizawa et al. 20060194122 by adding a chain transfer agent as taught at [0265,0270,0283] selected from those known to be useful in the holographic arts such as carbon tetrachloride, carbon tetrabromide or cumyl dithiobenzoate taught by Satou et al. 20090087753 at [0083], noting that Sasao et al. 20070231744 evidences that dithiobenzoate compounds are recognized as thiocarbonylthio compounds in the holographic art [0058] and/or it would have been obvious to add other monomers known to be useful in the holographic arts, such as the vinyl monomers, acrylonitrile, butadiene, isoprene and (meth)acrylamide  disclosed at [0052] of Satou et al. 20090087753.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200355997, 20200354594, 20200354496 20200354311 are related Facebook applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 5, 2021